MEMORANDUM **
George Lowry Weeks appeals from the 40-month sentence imposed after his guilty-plea conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Weeks contends that the district court erred by failing to sentence him below the Sentencing Guidelines range because it failed to consider mitigating factors outlined in U.S.S.G. §§ 5K2.0 and 5K2.1, such as his assistance to police and the cultural components of gun ownership in Montana. Additionally, Weeks contends that the district court failed to discuss the reasonableness of his 40-month sentence.
Weeks’s contentions are without merit. The factors Weeks points to should now, after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), be considered during the § 3553(a) analysis. See United States v. Zolp, 479 F.3d 715, 722 (9th Cir.2007). The district court properly considered the advisory Sentencing Guidelines and the § 3553(a) factors in imposing the sentence. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006). Accordingly, we conclude that Weeks’s sentence was reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.